Citation Nr: 0026731	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
urethra stricture with a history of prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This matter was previously before the Board in June 1997 at 
which time it was remanded for additional development.

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for right knee 
chondromalacia and residuals of stricture of urethra with a 
history of prostatitis are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right knee chondromalacia and residuals 
of urethra stricture with a history of prostatitis (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
(compensable) evaluation for those disabilities is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 
419 (1991); White v. Derwinski, 1 Vet. App. 19 (1993).

The record reflects that pursuant to the 1997 Board remand, 
the RO scheduled the veteran to undergo VA examinations in 
May 2000 and that he failed to report for such examinations.  
A careful review of the claims file reveals that notification 
was sent to the veteran's address of record with an incorrect 
zip code.  It is indicated in the record that the RO received 
the veteran's notification package back in the mail.  Thus, 
it appears the veteran did not receive notification of the 
scheduled examinations.

Moreover, in June 2000 the RO issued and mailed to the 
veteran, at his address of record and again with an incorrect 
zip code, a supplemental statement of the case (SSOC).  It is 
not clear from the record whether the veteran received this 
correspondence.  The Board observes, however, that the SSOC 
did not provide the veteran with the provisions of 38 C.F.R. 
§ 3.655(b) (1999), which regulation addresses the failure to 
appear for a scheduled VA examination.  The Board finds that 
the veteran must be placed on notice of this regulation.

The Board has reviewed the development undertaken in light of 
the recent decision of the Court in Stegall v. West, 11 Vet. 
App. 268 (1998).  In Stegall, the Court held that a remand by 
the Board conferred on the veteran, as a matter of law, the 
right to compliance with the remand instructions.  

In the instant case, the Board finds that the instructions 
for further development set forth within the June 1997 remand 
have not been met with full compliance that would allow the 
Board to render a fair and equitable decision.

The failure to provide notice of the scheduled examinations 
to the veteran could arguably be considered prejudicial to 
the claims.  In essence, the veteran was not notified of the 
scheduled examinations; and, it is not apparent from the 
record that the RO resent notice of the scheduled 
examinations to the veteran, using the correct zip code.  

In view of the legal precedent in Stegall, supra as applied 
to the facts of this appeal and applicable regulations 
mentioned above, the case is again remanded for the following 
action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured. 
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

2.  The RO should verify the veteran's 
mailing address.

3.  The RO should reschedule VA 
orthopedic and urologic medical 
examinations of the veteran to determine 
the nature and extent of severity of his 
service-connected right knee disability 
and residuals of urethra stricture, 
respectively.  The notice of the 
examinations should include the criteria 
under 38 C.F.R. § 3.655 (1999) referable 
to failure to report for VA examinations 
without good shown.  

The claims file and separate copies of 
this remand MUST be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  

(a) With regard to the veteran's 
residuals of a urethra stricture, the 
examiner should record the severity of 
any urine leakage, urinary frequency, or 
obstructed voiding.  Associated findings 
should be recorded in detail.  

(b) With regard to the right knee 
chondromalacia, findings should include 
complete active and passive range of 
motion testing, identified in degrees of 
arc with an explanation as to the normal 
range of motion of a knee; subluxation or 
instability; anatomical damage of the 
knee; and any functional loss, including 
the inability to perform normal working 
movements of the knee with normal 
excursion, strength, speed, coordination, 
and endurance.  

The examiner should specify any 
functional loss due to pain or weakness, 
and document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).  

After noting the reasons for any 
functional loss, the examiner should 
comment on the extent to which any such 
loss affects the ability of the appellant 
to perform average employment in a civil 
occupation.

Comprehensive reports, which address the 
aforementioned, should be provided.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examinations and 
required opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for right knee 
chondromalacia and residuals of urethra 
stricture with a history of prostatitis.  
The RO should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 (1999) as warranted. 


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to include the criteria under 38 C.F.R. 
§ 3.655, referable to failure without good cause to report 
for scheduled VA examinations.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1999).


